 

 



Blue Sphere Corporation - 10-K [blsp-10k_123117.htm]

Exhibit 10.231

 



PROMISSORY NOTE

 

August 20, 2017

 

Las Vegas, Nevada $200,000.00

 

FOR VALUE RECEIVED, the undersigned, Blue sphere corporation a Nevada Company
(“Blue sphere”), promises to pay GLOBAL SMART CARDS INC (the “Lender”) at 19528
Ventura Blvd. Tarzana CA 91356 or such other address as the Lender shall specify
in writing, the principal sum of $200,000.00 (the “Loan Amount”) or so much
thereof as may be advanced by the Lender to Blue sphere and is outstanding
hereunder and interest at the annual rate set forth below on the unpaid balance
of the principal amount pursuant to the terms of this Promissory Note (the
“Note”).

 

1.             Principal Payments. The unpaid principal balance of the Note, or
any portion thereof, shall be due and payable within 90 calendar days from the
date the Loan Amount is received by Blue sphere (or sooner as provided herein).

 

2.             Payment of Interest. Interest shall accrue on the outstanding
principal balance hereof at an absolute return of 10%in 90 calendar days
(“Interest Rate”) or an interest rate of 30% calculated on the basis ofa 360-day
year. Interest hereunder shall be paid on the Maturity Date (or sooner as
provided herein) to the Lender or its assignee.

 

3.             Application of Payments. All payments made on this Note
(including, without limitation, prepayments) shall be applied, at the option of
the Lender, first to late charges and collection costs, if any, then to accrued
interest and then to principal. The outstanding principal amount of this Note
may be prepaid by Blue sphere upon notice to the Lender in whole at any time or
in part from time to time without any prepayment penalty or premium; provided,
that upon any such prepayment, any interest due to the date of such prepayment
on such prepaid amount shall also be paid.

 

4.             Wire of Loan Amount. The Lender shall wire the Loan Amount in US
Dollars by wire transfer to the account set forth below.

 

[ ]

5.             Costs, Indemnities and Expenses. Blue sphere agrees to pay all
reasonable fees and costs incurred by the Lender in collecting or securing or
attempting to collect this Note, including reasonable attorneys’ fees and
expenses, whether or not involving litigation, collecting upon any judgments
and/or appellate or bankruptcy proceedings. Blue sphere agrees to pay any
documentary stamp taxes, intangible taxes or other taxes which may now or
hereafter apply to this Note or any payment made in respect of this Note, and
Blue sphere agrees to indemnify and hold the Lender harmless from and against
any liability, costs, attorneys’ fees, penalties, interest or expenses relating
to any such taxes, as and when the same may be incurred.

 

6.             Event of Default. An “Event of Default” shall be deemed to have
occurred upon the occurrence of any of the following: (i) Blue sphere should
fail for any reason or for no reason to make any payment of the principal,
interest, costs, indemnities, fees or expenses pursuant to this Note within 15
calendar days after such payment is demanded; (ii) failure by Blue sphere for
15calendar days after notice to it to satisfy any of its other obligations or
requirements or comply with any of its other agreements under this Note; or
(iii) any proceedings under any bankruptcy laws of the United States of America
or under any insolvency, reorganization, receivership, readjustment of debt,
dissolution, liquidation or any similar law or statute of any jurisdiction now
or hereinafter in effect (whether in law or at equity) is filed against Blue
sphere or for all or any part of its property. Upon an Event of Default (as
defined above), the entire principal balance and accrued interest outstanding
under this Note, and all other obligations of Blue sphere under this Note, shall
be accelerated and immediately due and payable without any action on the part of
the Lender. Upon and Event of Default the Lender shall be entitled to seek and
institute any and all remedies available to it.

 



 

 

7.             Unsecured. This Note is unsecured yet no debt is senior to this
Note in right of payment, whether with respect to interest or upon liquidation
or dissolution, or otherwise, other than debt secured by purchase money security
interests (which is senior only as to underlying assets covered thereby) and
capital lease obligations (which is senior only as to the property covered
thereby).

 

8.             Severability. If any provision of this Note is, for any reason,
invalid or unenforceable, the remaining provisions of this Note will
nevertheless be valid and enforceable and will remain in full force and effect.
Any provision of this Note that is held invalid or unenforceable by a court of
competent jurisdiction will be deemed modified to the extent necessary to make
it valid and enforceable and as so modified will remain in full force and
effect.

 

9.             Amendment and Waiver. This Note may be amended, or any provision
of this Note may be waived, provided that any such amendment or waiver will be
binding on a party hereto only if such amendment or waiver is set forth in a
writing executed by the parties hereto. The waiver by any such party hereto of a
breach of any provision of this Note shall not operate or be construed as a
waiver of any other breach.

 

10.          Successors. Except as otherwise provided herein, this Note shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their permitted successors and assigns.

 

11.          Assignment. This Note shall not be directly or indirectly
assignable or delegable by Blue sphere. The Lender may assign this Note as long
as such assignment complies with the Securities Act of 1933, as amended and is
made with the prior written consent of Blue sphere.

 

12.          Further Assurances. Each party hereto will execute all documents
and take such other actions as the other party may reasonably request in order
to consummate the transactions provided for herein and to accomplish the
purposes of this Note.

 

13.          Notices, Consents, etc. Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by electronic mail (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and electronic mail
addresses for such communications shall be:

 

or at such other address and/or electronic mail address and/or to the attention
of such other person as the recipient party has specified by written notice
given to each other party three (3) business days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender containing the time, date, of such
electronic mail transmission or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
proof of receipt by electronic or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

14.          No Inconsistent Agreements. None of the parties hereto will
hereafter enter into any agreement which is inconsistent with the rights granted
to the parties in this Note.

 



 

 

15.          Third Parties. Nothing herein expressed or implied is intended or
shall be construed to confer upon or give to any person or entity, other than
the parties to this Note and their respective permitted successors and assigns,
any rights or remedies under or by reason of this Note.

 

16.          Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR THE LENDER TO
LOAN TO BLUESPHERE THE MONIES HEREUNDER, BLUESPHERE HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS NOTE AND/OR ANY
AND ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.

 

17.          Entire Agreement. This Note sets forth the entire understanding of
the parties with respect to the subject matter hereof, and shall not be modified
or affected by any offer, proposal, statement or representation, oral or
written, made by or for any party in connection with the negotiation of the
terms hereof, and may be modified only by instruments signed by all of the
parties hereto.

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, Bluesphere has
executed this Promissory Note as of the date first written above.

     

Blue sphere Corporation

By:Shlomo Palass

Its: CEO

      By: /s/ Shomi Palas

      Global Smart cards inc.       By: /s/ Global Smart cards inc.   Name:  
Title:

 



